DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-2, 4-5, 8, 9-10, 12-13, and 16 in the reply filed on 18 November 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 3, 6-7, 11, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-070341 was received on 20 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02 April 2021 and 10 August 2022 have been considered by the examiner.

Drawings
The drawings filed on 02 April 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teshima et al. (US PGPub 2017/0215549 A1), hereinafter Teshima.
With regard to Claim 1, Teshima discloses a printing apparatus (Fig. 1) comprising: 
at least one processor (processor 51; Fig. 3); and 
a print head (¶0043, drawing unit 14 having inkjet unit 15 and pen plotter 13), wherein the processor is configured to determine an order of applying a base to nails of a plurality of fingers (¶0067-0071) by a practitioner based on practitioner information about the practitioner who applies a base to a nail (¶0064-0065; Figs. 4-5; ¶0144-0145, user may determine order of finger insertion; each user has unique information stored by process management), and 
set, based on the determined order of applying the base to the nails, an order of performing printing on the nails of the plurality of fingers (Fig. 5; ¶0123-0126, user determines order of fingers and how many to do, base applied first, then nail design, then topcoat, and process information for each finger for each process stepped stored in process management storing unit), and 
the print head is configured to perform, based on the print order, printing on the nails of the plurality of fingers, to which the base was applied (Fig. 5; ¶0123-0126, user determines order of fingers and how many to do, base applied first, then nail design, then topcoat, and process information for each finger for each process stepped stored in process management storing unit; ¶0128, 0140).

With regard to Claim 2, Teshima further discloses wherein the practitioner information includes information on a dominant hand of the practitioner (¶0064-0065; Figs. 4-5; ¶0144-0145, user may determine order of finger insertion; each user has unique information stored by process management), and the processor is configured to determine the base application order based on the information on the dominant hand (¶0064-0065; Figs. 4-5; ¶0144-0145, user may determine order of finger insertion; each user has unique information stored by process management, and set a print order for the nails of the plurality of fingers based on the determined base application order (Fig. 5; ¶0123-0126, user determines order of fingers and how many to do, base applied first, then nail design, then topcoat, and process information for each finger for each process stepped stored in process management storing unit; ¶0128, 0140).
Although, Teshima does not explicitly disclose the term “dominant hand”, this feature is seen as an inherent teaching of the device, because the user/practitioner decides which fingers or hands to go through the process with and one of those hands would be the dominant hand as a matter of user choice and decision, in order to function as intended.

With regard to Claim 4, Teshima further discloses wherein the processor is configured to set a print order for the nails of the plurality of fingers so that printing is performed on the nails starting from a nail of a finger determined to be an earlier finger in order of applying a base (Figs. 4-5; processor prints an image on a nail that has been determined to already have a base coat if/when inserted into the printer).

With regard to Claim 5, Teshima further discloses a memory that pre-stores designs printed on the nails of the plurality of fingers in association with finger types (¶0064-0065, based on user), wherein the print head sequentially prints the pre-stored designs based on a print order set by the processor (¶0007).

With regard to Claim 8, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 8 is rejected for the same rejection rationale/basis as described in claim 1. In addition, Teshima discloses a terminal device configured to be communicable with the printing apparatus (Fig. 1; ¶0029-0035).

With regard to Claim 9, Teshima further discloses a method (Title) and this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 9 is rejected for the same rejection rationale/basis as described in claim 1.

With regard to Claim 10, this claim recites limitations that are similar and in the same scope of invention as claim 2 above; therefore claim 10 is rejected for the same rejection rationale/basis as described in claim 2.

With regard to Claim 12, this claim recites limitations that are similar and in the same scope of invention as claim 4 above; therefore claim 12 is rejected for the same rejection rationale/basis as described in claim 4.

With regard to Claim 13, this claim recites limitations that are similar and in the same scope of invention as claim 5 above; therefore claim 13 is rejected for the same rejection rationale/basis as described in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teshima, in view of Miyamoto (US PGPub 2017/0079402 A1).
With regard to Claim 16, Teshima discloses a program causing the computer to perform printing on a nail to which a base is applied, causes the computer to: determine an order of applying a base to nails of a plurality of fingers by a practitioner based on practitioner information about the practitioner who applies a base to a nail; set, based on the determined order of applying the base to the nails, an order of performing printing on the nails of the plurality of fingers; and perform, based on the print order, printing on the nails of the plurality of fingers, to which the base was applied (see rejection of claim 1 above and ¶0056-0058), however Teshima does not explicitly disclose a non-transitory computer-readable medium comprising a program stored thereon.
The secondary reference of Miyamoto discloses a computer readable recording medium (¶0003; Claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer readable medium of Miyamoto, with the printing apparatus of Teshima, in order to cause a computer to perform the steps therein and use on any nail printing device, as taught by Miyamoto (¶0003; Claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853